DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment Entry
Applicant's amendment or response filed 02/24/2021 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 2-3, 5-6, 11, 14-51, 53-54, 56-60, 64-101, and 104 have been cancelled. Accordingly, claims 1, 4, 7-10, 12-13, 52, 55, 61-63, 102-103, and 105- 113 are pending and are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2011/045232, filed 07-25-2011, which claims the benefit of 61/414770 and 61/367038, filed 11-17-2010 and 07-23-2010 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 10, 12-1, 55, 61-63, 102-103, and 105-113 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimanskaya et al. (WO2006080952A2) in view of Chung et al. (U.S. 2008/0057041) (of record), and Yun et al. (US20090123439), as evidenced by Hayashi et al., Integrins Regulate Mouse Embryonic Stem Cell Self-Renewal, STEM CELLS 2007;25:3005–3015 (IDS entered).
With respect to claims 1, 107, 108, 111, and 113, Klimanskaya, throughout the reference and especially at abstract, 6-7, and claims 1 and 6, teaches a method of producing differentiated cells 

Klimanskaya does not teach using a first and second different stains.
However, Chung, throughout the reference and especially at Fig. 3, [0020], [0026], [0102], [0160]-[0161], [0192]-[0197], teaches a method of detecting the presence of embryonic stem cells in a cultured cell population (cell population containing differentiated human embryonic cells) using immunohistochemistry by detecting stem cell markers such as Oct-4 and alkaline phosphatase using two different dyes (Vector Red for alkaline phosphatase and fluorescently label Oct 4), where the first stain detects the first marker and the second stain detects the second marker and the first and second stain are visually distinguishable.  Chung at [0196] teaches that the first marker comprises alkaline phosphatase expressed by said target cell. Chung at [0096], [0141], and [0187] teaches that the clusters of blastomeres, which produce embryonic stem cells, are plated in conditioned hES growth medium on feeder cells. When the blastomeres produce the embryonic stem cells, the embryonic stem cells are naturally cultured in this medium on feeder cells.
Moreover, Yun, throughout the reference and especially at abstract, [0031], claims 51 and 53, teaches detecting multiple biomarkers in the same preparation of cells (multiplex ELISA).
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have detected Oct-4 and alkaline phosphatase with two different stains 
One of ordinary skill in the art would have been motivated to have detected Oct-4 and alkaline phosphatase with two different stains which are visually distinguishable, as taught by Chung, in the same population of cells, as taught by Yun,  in the method of Klimanskaya, because Klimanskaya teaches detecting stem cell markers or differentiated cell markers at a protein level and teaches using an immunoassay, thereby rendering obvious detecting two embryonic stem cells markers such as Oct-4 and alkaline phosphatase  by immunoassay to confirm presence or absence, where the presence of either or both stem cell marker is indicative of the contaminating pluripotent stem cells  and Chung teaches detecting stem cells in culture by detecting Oct-4 and alkaline phosphatase using different labels. One of ordinary skill in the art would be motivated to use two visually distinct stains in order to differentiate them and because it is routine to do so. One would be motivated to use a multiplex assay on the same preparation, because it is a routine way to detect biomarkers on cells and is more efficient than performing on multiple preparations.
One of ordinary skill in the art would have a reasonable expectation of success, because detecting markers using different stains is routine in the art.
With respect to claim 4, Klimanskaya at claim 1 and Chung at [0192] teaches the cell population is derived from one or more pluripotent cells (embryonic stem cells).
With respect to claim 10, Chung at [0196] teaches vector red, which is an alkaline phosphatase substrate.

With respect to claim 13, 102-103, and 108, Chung at [0196] teaches the target cell is an embryonic stem cell, teaches that the first marker is alkaline phosphatase and said second marker is Oct-4.
With respect to claim 55, Klimanskaya at abstract and claim 1 and Chung at [0196] teaches that the target cell is an embryonic cell.
With respect to claim 61, Klimanskaya at abstract and claim 1 and Chung at [0194] teaches that the cell population comprises RPE cells differentiated from pluripotent cells.
With respect to claim 62, Klimanskaya at abstract and Chung at [0194]  teaches that the RPE cells are human.
With respect to claim 63, Klimanskaya at claim 1 and Example 1-2 and  Chung at [0193] and [0194] teaches that the RPE cells were made by providing pluripotent stem cells, culturing the pluripotent stem cells to form a embryoid bodies comprising pluripotent stem cells, culturing the embryoid bodies for a sufficient duration for RPE cells to appear in the culture of cells, and isolating the RPE cells from the culture (establishing passageable RPE lines).
With respect to claim 105, Klimanskaya at Example 5 and Chung [0187] teaches that embryonic stem cells are cultured on feeder cells. 
With respect to claim 106, Chung at [0143] and [0186] teaches using MEF as feeder cells.

	With respect to claims 109-110, as explained above, Klimanskaya and Chung teaches all instant steps of claims 1, 107, and 108, and therefore it is expected that the method of Klimanskaya and Chung are therefore able to have the detection limit of the claimed method.   The Patent and Trademark Office does not have the facilities and resources to prove the factual evidence needed in order to establish that there is a difference, in the first place between the method of Klimanskaya  et al and those instantly disclosed and, that if there is such a difference, that such a difference would have been considered unexpected, i.e. unobvious by one of ordinary skill in the art.  The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430(CCPA 1977).
With respect to claim 112, Klimanskaya at 6-7 teaches using ES derived RPE like cells, which indicates that they are 100% differentiated (i.e. at least 95% differentiated).

Claim 9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimanskaya et al. (WO2006080952A2) in view of Chung et al. (U.S. 2008/0057041) (of record) and Yun et al. (US20090123439),, as evidenced by Hayashi et al., Integrins Regulate Mouse Embryonic Stem Cell Self-Renewal, STEM CELLS 2007;25:3005–3015, as applied to claim 1, and further in view of McCafferty et al. (US 6,172,197).
With respect to claim 9, as explained above, Klimanskaya , Yun, and Chung teach alkaline phosphatase as a first marker, but do not teach an antibody to detect it.

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used alkaline phosphatase antibodies to detect alkaline phosphatase, as taught by McCafferty, in the method of Klimanskaya, as modified by Chung and Yun.
One of ordinary skill in the art would have been motivated to have used alkaline phosphatase antibodies to detect alkaline phosphatase, as taught by McCafferty, in the method of Klimanskaya, as modified by Chung and Yun. Because the combination of Klimanskaya, Yun, and Chung teaches detecting alkaline phosphatase and using antibodies are a common method of detecting proteins.
One of ordinary skill in the art would have a reasonable expectation of success, because detecting markers using antibodies is routine in the art.

Claim 7  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimanskaya et al. (WO2006080952A2) in view of Chung et al. (U.S. 2008/0057041) (of record) and Yun et al. (US20090123439), as evidenced by Hayashi et al., Integrins Regulate Mouse Embryonic Stem Cell Self-Renewal, STEM CELLS 2007;25:3005–3015, as applied to claim 1, and further in view of Bausback (U.S. 6,335,205).
With respect to claim 7, as explained above, Chung at Fig. 3, [0020], [0026], [0102], [0160]-[0161], [0192]-[0197], teaches a method of detecting the presence of embryonic stem cells in a cultured cell population (cell population containing differentiated human embryonic cells) using immunohistochemistry by detecting stem cell markers such as Oct-4 and alkaline 
Klimanskaya, Yun, and Chung do not teach that the second stain is observable under ultraviolet light.
However, Bausback, throughout the reference and especially at abstract, 1:40-50, 4:1-20, and claim 23, teaches detecting a fluorescent dye with UV light while simultaneously detecting another label with visible light and teaches that these methods do not interfere with one another.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a fluorescent label excitable by UV light, as taught by Bausback, in the method of Klimanskaya, as modified by Chung and Yun.
One of ordinary skill in the art would have been motivated to have used a fluorescent label excitable by UV light, as taught by Bausback, in the method of Klimanskaya, as modified by Chung and Yun, because Bausback teaches using UV excitation to detect a fluorescent label simultaneously with a visible light label in order to eliminate interference.
One of ordinary skill in the art would have a reasonable expectation of success, because Bausback teaches detecting fluorescence with a UV light.

Claim 52  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimanskaya et al. (WO2006080952A2) in view of Chung et al. (U.S. 2008/0057041) (of record) and Yun et al. (US20090123439),  as evidenced by Hayashi et al., Integrins Regulate Xu (U.S. 2005/0164382).
With respect to claim 52, Klimanskaya, Yun, and Chung do not the quantity of differentiated cells.
However, Xu, throughout the reference and especially at Examples 2-4, teaches producing differentiated cells from embryonic stem cells and teaches that at least 10^5 differentiated cells were produced.  
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used at least 10^5 differentiated cells, as taught by Xu, in the method of Klimanskaya, as modified by Chung and Yun.
One of ordinary skill in the art would have been motivated to have used at least 10^5 differentiated cells, as taught by Xu, in the method of Klimanskaya, as modified by Chung and Yun, because Klimanskaya and Chung teaches growing the differentiated cells from embryonic stem cells and Xu teaches a similar method where at least 105 cells are produced.  Moreover, since Klimanskaya and Chung teach growing differentiated cells, it would be routine to optimize the number of cells.  
One of ordinary skill in the art would have a reasonable expectation of success, because cells are routinely grown to the claimed concentrations.
Response to Arguments
Applicant’s arguments are addressed in the rejection. As explained above, Klimanskya teaches the new amendments. Applicant does not argue the dependent claims.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641